Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive for the following reasons:
Applicant alleges, “The following terms in claim 8 of the present application were interpreted under 35 U.S.C. § 112): component, device, interface, and unit. It is respectfully submitted that the foregoing terms do not invoke under 35 U.S.C. § 112(f) or have now been amended to avoid interpretation under 35 U.S.C. § 112(f). With respect to the terms “component” and “device,” it is respectfully submitted that “component” in claim 16 is not modified by functional language and therefore fails to meet the second prong of the three-prong analysis set forth in MPEP § 2181(1) [;]” (Page 6, lines 11-23). The Examiner disagrees. Firstly, claim 8 was canceled by the preliminary amendment filed on 06/12/2020.  Secondly, claim 16 does not include these terms. Thirdly claim 22 as amended includes the term “device” which is a generic placeholder modified by functional language, “the device is configured to detect damage and determine a type of damage” on line 31 of the claim and the generic placeholder is not preceded by a structural modifier which satisfies all three-prong analysis set forth in MPEP § 2181(1).
  Applicant alleges, “Specifically, Mtauweg merely describes performing a comparison of a first image of a tooth surface of a gear prior to a test run being performed and a second image of the tooth surface of the gear after the test run is performed, the comparison providing a basis for determining of a quantitative load distribution across the tooth surface. See Mtauweg, paragraphs [0029], [0032], and [0035]. Mtauweg does not, however, describe a first stage comparison in which a damaged or not damaged state is determined and a second stage comparison that is performed—only when the .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, recites “detector” on line 24 and recites “detection unit” on line 27. It is not clear whether “detector” and “detecting unit” are the same or different. The metes and bounds of the claim are not defined and the claim is indefinite.
As to claims 23-25 refer to claim 22.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device” on line 31 in claim 22.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mtauweg, samer (EP 2921840) and DOU (US 2019/0063903).
As to claim 16, Mtauweg discloses a method for detecting damage to a component of a transmission [determining a quantitative analysis of a contact pattern on a tooth surface 4 of a gear. A section of the gear 6 is depicted in FIG. 1. In particular, the gear 6 forms part of a wind generator (wind 
providing a first image of a portion of the component in a reference state [Before the test run is performed and the tooth surfaces 4 of the gear 6 are exposed to the test load, a first image of the tooth surface 4 is captured (reference state) using the optoelectronic sensor 8 (par. [0029]);
detecting a further image of the portion of the component after intended use, the further image of the portion of the component being detected in an installed state of the component [Subsequent to the acquisition and analysis of the first image, a test run is performed. The tooth surface 4 of the gear 6 is exposed to a test load (intended use). Subsequent to testing, a second image (image after intended use or installed state) is captured using the optoelectronic sensor 8 (par. [0032]); and
comparing in a first stage, the further image with the first image to determine a damage state of the component,  the damage state being either damage or not damaged [the first distribution of the optical parameter, which characterizes the contact pattern paint prior to testing (first or reference image), and the second distribution of the optical parameter, which characterizes the contact pattern paint after testing (further image after intended use), are now available. The control unit 10 calculates a deviation (comparison) between the first and the second distribution of the optical parameter. Again, this can be performed on a pixel-by-pixel basis. For example, the values for the brightness of corresponding pixels in the first and second frame can be subtracted (comparison). In other words, a brightness difference image is determined by subtracting the brightness values of pixels having the same location (par. [0034]).  When the brightness of the contact pattern paint, for example, turns out to be the suitable optical parameter for characterizing the abrasion (damage) of the contact pattern paint, a black and white camera will be sufficient (par. [0036]). The test unit 10 according to aspects of the invention is capable of determining an amount of contact pattern paint, which is abraded from the tooth surface 4  (damage) during the test run (par. [0037]). It is clear from the previous paragraphs that the 
Mtauweg does not disclose, when the damage state is determined to be damaged, comparing, in a second stage, the further image with data of a damage database to determine a type of damage and outputting a determined type of damage of the component and a degree of severity, wherein the data of the damage database are photographs.
Dou discloses a machine vision damage recognition device for a steel wire rope includes a damage sample database; the damage sample database specifically stores multiple damage samples (par. [0020]). The image recognition and processing device is configured to, upon reception of a starting signal, perform image acquisition for the steel wire rope at the target location (further image in installed state), obtain an image of the target location, and judge, upon image matching and image differentiation (comparison) between an image acquisition sample of the steel wire rope at the target location and a damage sample database, whether the steel wire rope at the target location has a damage, and further determine a specific type and quantity of the damage (severity) of the steel wire rope at the target location. The machine vision damage recognition device for a steel wire rope further includes the damage sample database; and the damage sample database specifically stores multiple 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of DOU to modify the method of Mtauweg by when the damage state is determined to be damaged, comparing, in a second stage, the further image with data of a damage database to determine a type of damage and outputting a determined type of damage of the component and a degree of severity, wherein the data of the damage database are photographs in order to perform comprehensive evaluation on the damage situation of the component and refine damage data information, thereby comprehensively improving the refinement degree of detection and the detection accuracy (Abstract, par. [0029]).

As to claim 18, DOU further discloses, wherein the matching the further image against the data in the damage database comprises a feature detection and matching method [if the image matching between the damage of the steel wire rope (further image) at the current target location and a certain type of steel wire rope damage in the damage sample database (for example, matching between image gray-scale histograms) is successful, the damage of the steel wire rope at the current target location can be determined as this type of steel wire rope damage, and further the specific damage type of the steel wire rope (further image) is determined (par. [0080]), gray-scale is a feature detection and matching between image gray-scale histograms is a matching method].
As to claim 21, DOU further wherein feedback to the further operation of the component is automatically initiated in case of a detected damage and/or a specific type of damage [The damage location marking device is configured to be activated upon reception of a starting signal (feedback), to perform an action of mark spraying to the steel wire rope at the target location (further operation) (par. [0017]. The damage location marking device specifically is automatic paint spraying equipment, and the automatic paint spraying equipment is electrically coupled to the detection device (par. [0024]). vision detection, and detection of diameter changes (even with the function of marking damage location), can comprehensively determine and evaluate the damage situation of the steel wire ropes and refine .
Claims 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mtauweg, samer (EP 2921840) and DOU (US 2019/0063903) as applied to claims 16 and 18 above and further in view of Scheid et al. (US 2013/0114878).
As to claim 19, neither Mtauweg nor DOU disclose wherein the method further comprises: 
determining at least one region of interest in the further image and at least one region of interest in the image data in the damage database; and 
matching the determined regions of interest by the feature detection and matching method.
Scheid discloses a method and system of performing automated defect detection by utilizing prior inspection data. Providing an image capture device for capturing at least one current image of an object and providing a database for storing at least one prior image from prior inspections. A monitoring and analysis site capable of retrieving prior images from the database and comparing those images with the current images of the same one or more components to determine a transformation therebetween (par. [0005]-[0006]). The monitoring and analysis site 14 may receive data of the blades 8 captured and transmitted by the image capture device(s) 10. Upon receiving the data, the monitoring and analysis site 14 and, particularly, the one or more processing systems 16 may process that data to determine any defects within any of the blades 8. Results (e.g., the defects) 20 may then be reported. In addition to reporting any defects in any of the blades 8, the results 20 may also relay information about the type of defect, the location of the defect, size of the defect (severity), etc. If defects are found in any of the inspected blades 8, alarm(s) to alert personnel or users may be raised as well (par. [0013]). Rather, in at least some embodiments, the results (e.g., the defects) 20 may be stored within and reported through 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Scheid to modify the combined method of Mtauweg and DOU by determining at least one region of interest in the further image and at least one region of interest in the image data in the damage database; and matching the determined regions of interest by the feature detection and matching method in order to improve defect detections performance (par. [0004]).
As to claim 26, neither Mtauweg nor DOU disclose wherein the comparing the further image with the data of the damage database to determine a type of damage includes:

carrying out, using a second algorithm, a second feature detection for matching the further image against a second damage type in the damage database.
matching the determined regions of interest by the feature detection and matching method.
Scheid discloses a method and system of performing automated defect detection by utilizing prior inspection data. Providing an image capture device for capturing at least one current image of an object and providing a database for storing at least one prior image from prior inspections. A monitoring and analysis site capable of retrieving prior images from the database and comparing those images with the current images of the same one or more components to determine a transformation therebetween (par. [0005]-[0006]). The monitoring and analysis site 14 may receive data of the blades 8 captured and transmitted by the image capture device(s) 10. Upon receiving the data, the monitoring and analysis site 14 and, particularly, the one or more processing systems 16 may process that data to determine any defects within any of the blades 8. Results (e.g., the defects) 20 may then be reported. In addition to reporting any defects in any of the blades 8, the results 20 may also relay information about the type of defect, the location of the defect, size of the defect (severity), etc. If defects are found in any of the inspected blades 8, alarm(s) to alert personnel or users may be raised as well (par. [0013]). Rather, in at least some embodiments, the results (e.g., the defects) 20 may be stored within and reported through the monitoring and analysis site 14 as well. Furthermore, in at least some embodiments, the results (e.g., the defects) 20 may be stored within a database 21 (damage database) for future reference that along with, or in addition to another one of the database 21, may be employed for performing the automated defect detection by the monitoring and analysis site 14, as described below with respect to FIG. 2 (par. [0014]). The current and/or the prior images (or videos) (damage images) may correspond to a complete or partial view (portion or region) of a blades 8 (par. [0019]). Thus, at the step 34, a feature 
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Scheid to modify the combined method of Mtauweg and DOU by carrying out, using different algorithms, a feature detection for matching the further image against different damage types in the damage database in order to improve defect detections performance (par. [0004]). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mtauweg, samer (EP 2921840) and DOU (US 2019/0063903) as applied to claim 16 above, and further in view of Parthasarathy et al. (US 2011/0020122).
AS to claim 20, DOU further discloses, the machine vision damage recognition device for a steel wire rope implements the vision recognition function, that is, the image acquisition device, upon 
Neither Mtauweg nor DOU disclose disclose wherein the matching of the further image against the data in the damage database is embedded in a machine learning method and using the corrected damage type output to train the machine learning method.
Parthasarathy discloses an integrated condition based monitoring system accounts for health monitoring of the performance degradation of a core process, mechanical system faults, such as bearings, shafts and gears and material or structural faults, such as fatigue cracks and corrosion in a wind turbine (par. [0009]). Processing structural health sensor information may be done to produce an image of a monitored structure (further image in installation state) (par. [0055]). Different mathematical and statistical techniques may also be used. These techniques include but are not limited to, PCA/PLS, clustering, trend analysis, neural networks (machine learning method) (par. [0031]). Top failure modes are identified that can benefit from CBM by gathering information from actual operating wind turbine generators and comparing (matching) the data to actual failures. Supervisory control and data acquisition (SCADA) (machine learning) data for multiple wind turbines or for an entire wind farm may be gathered to help identify the failure modes to help develop fault detection algorithms (par. [0027]). Anomaly detection for individual wind turbines may be developed with a data set collected. Feature Maps) is a non-linear method by which unsupervised learning can be used in a set of data with unknown features, for categorizing them into groups with similar features. A set of algorithms that look for anomalies in a sensor within a sensor group may be used in detecting anomalies with the SCADA data (par. [0028]). Based on the competitive learning process, the neurons become selectively tuned to input patterns so that neurons physically near each other in the neuron layer respond to similar input vectors (par. [0046]).
.
Allowable Subject Matter
Claims 22-25 would be allowable if amended to overcome the 112(b) rejection and is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665